

116 HRES 1141 IH: Expressing support for the designation of September 22, 2020, as “National Hispanic Nurses Day”.
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1141IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2020Ms. Shalala (for herself, Mr. García of Illinois, Mr. Grijalva, Ms. Garcia of Texas, Mr. Soto, Mr. Serrano, Ms. Roybal-Allard, Mr. Panetta, Mr. Sires, Mrs. Lee of Nevada, Mrs. Napolitano, Ms. Mucarsel-Powell, Mr. Vela, Ms. Jackson Lee, Ms. Johnson of Texas, Ms. Barragán, Mr. Cárdenas, and Mr. San Nicolas) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of September 22, 2020, as National Hispanic Nurses Day.Whereas the World Health Organization declared 2020 as the year of the Nurse and Midwife, and coincidentally, 2020 is experiencing unprecedented times highlighting the intelligence, agility, grit, and tenacity of nurses in all sectors across the Nation;Whereas a special group of nurses in the Nation are the Hispanic nurses;Whereas Hispanic nurses provide culturally and ethnically competent care and are educated to be sensitive to regional and community customs of persons needing care;Whereas Hispanic nurses are well-positioned to provide leadership to eliminate health care disparities that exist in the Nation;Whereas, since 1975, the National Association of Hispanic Nurses (NAHN) has represented Hispanic nurses (RNs/LPNs) in the United States and is the only nursing organization for Hispanic nurses whose mission is to advance the health in Hispanic communities and to lead, promote, and advocate for educational, professional, and leadership opportunities for Hispanic nurses;Whereas, since September is the month that has been set aside to honor the contributions of Hispanics, it is only fitting that Hispanic nurses be recognized and honored during this time for their outstanding contributions to their community and country;Whereas the designation of an observation day will help to raise awareness of the accomplishments of Hispanic nurses and pave the way for the important work that they must continue to carry out;Whereas, each February, NAHN convenes nearly 100 nursing leaders from academia, research, education, and practice in Washington, DC, for a Day on Capitol Hill promoting legislation that improves the health of Hispanic communities;Whereas Hispanic nurses are strong allies to Congress as they help inform, educate, and work closely with legislators to improve the education, retention, recruitment, and practice of all nurses and, more importantly, the health and safety of the patients they care for; andWhereas Hispanic nurses add needed diversity to the profession, and these nurses have engaged in numerous ways to support community and needs of an overlooked, under resourced, and underserved population being severely impacted by COVID–19: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals, and the designation, of National Hispanic Nurses Day, as proposed by the National Association of Hispanic Nurses;(2)recognizes the significant contributions of Hispanic nurses to the health care system of the United States; and(3)encourages the people of the United States to observe National Hispanic Nurses Day with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of Hispanic nurses to the everyday lives of patients and communities they serve.